Citation Nr: 1030349	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-35 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1967 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in April 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The service treatment records from December 1968 to August 1970 
document the Veteran's low back pain and muscle strain and spasms 
due to heavy lifting and moving equipment.  In June 2010 the 
Veteran testified that he was a forklift operator in service and 
moved heavy equipment.  

After service in March 1999 VA records first document back pain.  
X-rays in October 2005 showed sclerosis and osteophytosis.  On VA 
examination in February 2006, the diagnosis was osteoarthrosis of 
the lumbosacral spine.  In March 2006, the Veteran stated that he 
injured his back in a rollover motor vehicle accident in 1990.   
In September 2009, a VA physician noted that during service the 
Veteran was seen frequently for low back pain.  The physician 
stated that although it was impossible to say with certainty it 
was more likely than not that the Veteran's episodes of low back 
strain while in the military contributed to his low back 
condition.  The physician also stated that as the records from 
the motor vehicle accident in 1990 were not available the role 
the additional injury may have played in contributing to the 
Veteran's current symptoms could not be determined.  

As additional records pertinent to the claim have been identified 
and as VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal agency, further development under 
the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to either submit or 
authorize VA to obtain on his behalf the 
medical records, pertaining to injuries 
sustained in a motor vehicle accident in 
1990.  If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance with 
38 C.F.R. § 3.159(e). 

2. Afford the Veteran a VA examination to 
determine: whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 

Considering accepted medical principles, the 
Veteran's current arthritis of the lumbar 
spine is related to the Veteran's period of 
service from November 1968 to August 1970, 
including the findings of low back strain and 
spasms.

The examiner is asked to consider and 
comment on the clinical significance of 
the following: 

After service, back pain was first 
documented in 1999 and arthritis by X-ray 
was first shown in 2005.  




If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, for example, the in-service 
findings versus the post-service injury in 
1990, when one cause is not more likely 
than any other the cause of the Veteran's 
current low back disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record. 

The claims folder should be made available 
to the examiner.

3. After the above development has been 
completed, adjudicate the claim.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


